Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hidaka (US 6,093,907).

Hidaka discloses: Regarding claim 1, a welding electrode (See Fig 5), comprising: a head (2) having a body (see element 2) and a first securing member (screw 5), wherein the body (body 1) includes a distal end terminating at a tip (distal end at securing member 6) having a defined tip angle (Fig 5 shows a tip angle); and an elongated shaft (Fig 5 shows the body being an elongated shaft) having a proximal end with a second securing member (6) adapted to interlock with the first securing member to removably secure the head to the shaft, wherein the head and the shaft are electrically conductive (electric conduction, See Column 4, Lines 38-50).
Regarding claim 2, the electrode contains tungsten. (See Abstract) 
Regarding claim 6, the electrode comprises an alloying element. (Silver/Copper Tungsten is an alloy. See Abstract)


Regarding claim 12, Fig 5 shows a cavity at the end of the shaft for receiving the first securing member. 
Regarding claim 13, Fig 5 shows the first securing member 5 having a set of threads which is compatible with a set of threads in the second securing member 6. 
Regarding claim 14, a welding electrode (See Fig 5), comprising: a head (2) having a body (see element 2) and a first securing member (screw 5), wherein the body (body 1) includes a distal end terminating at a tip (distal end at securing member 6) having a defined tip angle (Fig 5 shows a tip angle); and an elongated shaft (Fig 5 shows the body being an elongated shaft) having a proximal end with a second securing member (6) adapted to interlock with the first securing member to removably secure the head to the shaft, wherein the head and the shaft are electrically conductive (electric conduction, See Column 4, Lines 38-50) wherein the body is adapted to pass through a collet of a welding torch and the distal end is adapted to be received within a back cap of the welding torch. (The threaded portion 9 at the distal end of the body is adapted to be received within the body of a welding torch. See Column 4, Lines 25-32)
Regarding claim 15, Figs 1-5 show the head having a tapered portion terminating at a tip.
Regarding claim 16, the electrode contains tungsten. (See Abstract) The electrode comprises an alloying element. (Silver/Copper Tungsten is an alloy. See Abstract)
	Regarding claim 17, Fig 5 shows the first securing member being a male member. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 7-9, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka (US 6,093,907) in view of Conant (US 2,825,703).

The teachings of Hidaka have been discussed above. Hidaka discloses an electrode containing tungsten but fails to disclose at least 97% or 99.5% tungsten by weight. Hidaka also fails to disclose the thoriated tungsten. Conant discloses an electrode containing either pure tungsten or thoriated tungsten, which would have a melting point of at least 6,000oF. (See Column 1, Lines 45-50 and Column 4). It 
Hidaka discloses regarding claim 20, a welding electrode (See Fig 5), comprising: a head (2) having a body (see element 2) and a first securing member (screw 5), wherein the body (body 1) includes a distal end terminating at a tip (distal end at securing member 6) having a defined tip angle (Fig 5 shows a tip angle); and an elongated shaft (Fig 5 shows the body being an elongated shaft) having a proximal end with a second securing member (6) adapted to interlock with the first securing member to removably secure the head to the shaft, wherein the head and the shaft are electrically conductive (electric conduction, See Column 4, Lines 38-50) wherein the body is adapted to pass through a collet of a welding torch and the distal end is adapted to be received within a back cap of the welding torch. (The threaded portion 9 at the distal end of the body is adapted to be received within the body of a welding torch. See Column 4, Lines 25-32) Hidaka fails to disclose the tip angle between 15 and 120 and the electrode comprises at least 97% tungsten by weight. Conant discloses an electrode containing either pure tungsten or thoriated tungsten, which would have a melting point of at least 6,000oF. (See Column 1, Lines 45-50 and Column 4). It would have been obvious to adapt Hidaka in view of Conant to provide the electrode having at least 97% tungsten by weight since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. It would have been obvious to provide the tip angle between 15 and 120 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working conditions involves only routine skill in the art. Discovering the optimum value of a result effective variable involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


2/19/2021